 Case 2:20-cv-17785-KM-ESK Document 5 Filed 12/11/20 Page 1 of 2 PageID: 65




UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY
---------------------------------------------------------------------
EUGENE SCALIA, Secretary of Labor, United States                      :
Department of Labor,
                                                                      :
                                Plaintiff,
                        v.                                            :
                                                                          No. 2:20-CV-17785
ERNIE’S AUTO DETAILING INC. and ERNESTO                               :
DECENA a/k/a BUENAVENTURA E. DECENA,
individually,                                                         :

                                Defendants.                           :
---------------------------------------------------------------------

                                     DECLARATION OF SERVICE

        Pursuant to 28 U.S.C. § 1746, I, AMY TAI, declare under penalty of perjury that the

following is true and correct:

        1.       I am a Senior Trial Attorney at the Office of the Solicitor, U.S. Department of

Labor, 201 Varick Street, Room 983, New York, New York 10014.

        2.       On December 11, 2020, pursuant to Rule 4(c) of the Federal Rules of Civil

Procedure, I served the summonses for Defendants Ernie’s Auto Detailing Inc. and Ernesto

Decena a/k/a Buenaventura E. Decena, together with the Complaint (ECF No. 1) and Exhibit A

(ECF No. 1-1), by emailing them to Noel Tripp, an attorney of Jackson Lewis P.C., at

noel.tripp@jacksonlewis.com.

        3.       Attorney Tripp is an attorney for Defendants and is authorized to accept service of

the summons and complaint on their behalf. Attorney Tripp has consented to accept electronic

service of the summons and complaint.
 Case 2:20-cv-17785-KM-ESK Document 5 Filed 12/11/20 Page 2 of 2 PageID: 66




DATED:     December 11, 2020
           New York, New York


                                     KATE S. O’SCANNLAIN
                                     Solicitor of Labor

                                     JEFFREY S. ROGOFF
                                     Regional Solicitor

                                     /s Amy Tai
                                     AMY TAI
                                     Senior Trial Attorney
                                     U.S. Department of Labor
                                     Office of the Solicitor
                                     201 Varick Street, Room 983
                                     New York, NY 10014
                                     Tel: 646.264.3653
                                     Fax: 646.264.3660
                                     Tai.amy@dol.gov
                                     NY-SOL-ECF@dol.gov

                                     Attorneys for Plaintiff Secretary of Labor
                                     Eugene Scalia




                                     2
